Case: 3:19-cv-00056-GFVT Doc #: 17 Filed: 05/27/20 Page: 1 of 2 - Page ID#: 120




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   FRANKFORT

 CSX TRANSPORTATION, INC.,                    )
                                              )
       Plaintiff,                             )         Civil No. 3:19-cv-00056-GFVT
                                              )
 v.                                           )
                                              )                 JUDGMENT
 SOUTHERN COAL AND LAND                       )
 COMPANY, INC.,                               )
                                              )
       Defendant.
                                    *** *** *** ***

      In accordance with the Order entered contemporaneously herewith, and pursuant to Rule

58 of the Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED as follows:

      1.      Judgment is ENTERED in favor of the Defendant;

      2.      This is a FINAL and APPEALABLE ORDER, there is no just cause for delay;

and

      3.      All issues having been resolved, this case is STRICKEN from the active docket.

      This the 27th day of May, 2020.
Case: 3:19-cv-00056-GFVT Doc #: 17 Filed: 05/27/20 Page: 2 of 2 - Page ID#: 121




                                      2
